INGRAHAM, J.
(dissenting). I think that in this case there was a fair question for the jury, that the case was fairly submitted to the *118jury by a charge which correctly presented the questions to be determined, that the rights of the defendant were in all respects protected, and that we are not justified in reversing the judgment. The testimony of the complainant was amply corroborated, and if the admission of the defendant, testified to by the complainant’s sister, was "believed, the jury were justified in finding that the defendant committed the assault upon the complainant. The testimony of the complainant as to the resistance that she made, while probably exaggerated, does not justify us in disregarding her testimony. Her recollection of what occurred at the time such an assault was made upon '.her would probably be considerably confused, and I think that she might, in entire good faith, exaggerate the resistance that she made. The character of the witnesses called by the defendant, the nature of their testimony, and their relation to the defendant’s father, made their credibility a question for the jury. The relation that exists between an employer of young girls and such employés is such that it gives him great influence over them, and I think that their protection requires that this law should be strictly administered.
I think, therefore, that the judgment should be affirmed.
HATCH, J., concurs.